 1   McGREGOR W. SCOTT
     United States Attorney
 2   DAVID L. GAPPA
     LYNN TRINKA ERNCE
 3   Assistant United States Attorneys
     2500 Tulare Street, Suite 4401
 4   Fresno, CA 93721
     Telephone: (559) 497-4000
 5   Facsimile: (559) 497-4099

 6   Attorneys for the United States

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           No. 1:17-CR-00012-LJO-SKO

12                         Plaintiff,                     FINAL ORDER OF FORFEITURE

13            v.

14    EDWARD PAUL CRAGG,

15                         Defendant.

16

17           On June 6, 2018, this Court entered a Preliminary Order of Forfeiture pursuant to the

18   provisions of 18 U.S.C. § 2253, based upon the forfeiture allegation in the indictment and the

19   special verdict for forfeiture entered by the jury, and the application for preliminary order of

20   forfeiture and publication thereof forfeiting to the United States all right, title, and interest of

21   defendant Edward Paul Cragg in the following property:

22                 a. OCZ Technology 60 GB 2.5 inch solid state hard drive with serial number

23                    017681101002713, including all content and data stored thereon, seized from

24                    defendant by law enforcement on or about March 1, 2016;

25                 b. Thermaltake Desktop Computer containing three hard disk drives, including all

26                    content and data stored thereon, seized from defendant by law enforcement on or

27                    about March 1, 2016;

28
     FINAL ORDER OF FORFEITURE                            1
 1               c. Republic of Gamers Model AX850 computer tower containing ten hard disk

 2                  drives, including all content and data stored thereon, seized from defendant by law

 3                  enforcement on or about March 1, 2016;

 4               d. ASUS 27” monitor, including all content and data stored thereon, seized from

 5                  defendant by law enforcement on or about March 1, 2016;

 6               e. Vizio 54” monitor serial number LHPAQAH2908542, including all content and

 7                  data stored thereon, seized from defendant by law enforcement on or about March

 8                  1, 2016

 9               f. Motorola Surfboard Modem serial number 317001110101839808040011,

10                  including all content and data stored thereon, seized from defendant by law

11                  enforcement on or about March 1, 2016;

12               g. ASUS wireless router serial number BB1AGC002660, including all content and

13                  data stored thereon, seized from defendant by law enforcement on or about March

14                  1, 2016; and

15               h. Computers, cellular phones, SD cards, compact discs, hard drives, or other

16                  electronic storage devices, including all content and data stored thereon,

17                  containing visual depictions of minors engaged in sexually explicit conduct and

18                  seized from defendant by law enforcement on or about March 1, 2016.

19          The United States has submitted its Application for Final Order of Forfeiture for the

20   above-listed assets.
21          Based upon the Application, the files and records in this case, and good cause appearing

22   therefor,

23          It is hereby ORDERED and ADJUDGED that:

24          1.      All right, title, and interest in the above-listed assets is forfeited to the United

25   States of America pursuant to 18 U.S.C. § 2253, to be disposed of according to law.

26          2.      All right, title, and interest in the above-listed assets shall vest solely in the name
27   of the United States of America.

28   ///
     FINAL ORDER OF FORFEITURE                           2
 1          3.      The Federal Bureau of Investigation shall maintain custody of and control over the

 2   subject property until it is disposed of according to law.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     October 21, 2019                         /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     FINAL ORDER OF FORFEITURE                          3
